Westpoint Energy, Inc. 871 Coronado Center Drive, Suite 200 Henderson, Nevada 89052 October 5, 2011 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention: H. Roger Schwall, Assistant Director Re: Westpoint Energy, Inc. Registration Statement on Form S-1 Filed July 1, 2011, as amended August 8, 2011 and September 13, 2011 (the "Registration Statement") File No. 333-175313 Dear Mr. Schwall: Pursuant to a conversation earlier today, Westpoint Energy, Inc. (the “Company”) hereby confirms that (i) the Company did not acquire any land in the public land sale held on October 3, 2011 which was mentioned in the Description of Business in the Registration Statement and (ii) the Company will update said information in the final 424(b)(3) prospectus to be filed by the Company subsequent to the Registration Statement being declared effective. Very truly yours, WESTPOINT ENERGY, INC. /s/ Jarnail Dhaddey Name: Jarnail Dhaddey Title: CEO, President and Director (principal executive, financial and accounting officer)
